PER CURIAM:
El abogado y notario Sr. Jaime S. Platón presentó su renuncia como notario ante el Director de Inspección de Notarías el 15 de junio de 1981. Inspeccio-*274nado su protocolo a los fines de tramitar su renuncia se halló que en las escrituras con los números 2, 8, 9, 13, 14, 15, 16 y 17 de 1980 no ha cancelado estampillas notariales ni sellos de rentas internas por valor de cerca de $2,000, en la número 17 faltan la firma e iniciales de un otorgante, y falta la nota de cierre del protocolo. Las gestiones del Director de Inspección de Notarías para que se corrigieran dichas deficiencias resultaron infructuosas. La última fue una carta que dirigió a dicho notario con fecha de 19 de marzo de 1982, en que le indicó que de no corregir las defi-ciencias en un término de diez días informaría el caso a este Tribunal.
La carta no fue contestada y se nos dio cuenta de todo este proceder del notario. El 27 de mayo de 1982 emitimos resolución en que le concedimos diez días para corregir dichas deficiencias y mostrar causa por la cual no deba ser disciplinado. No ha respondido.
Es innecesario repetir, por ser bien conocidos de la profesión, los preceptos de ley que requieren la cancelación de estampillas notariales y sobre derechos arancelarios en los instrumentos públicos que los notarios autoricen. La omisión de tomar la firma e iniciales de los otorgantes es, por otra parte, causa de nulidad del instrumento, que implica a su vez una violación de la fe pública de que están investidos los notarios. En cuanto a la primera cabe añadir que se defrauda al erario cuando se persiste obstinadamente en no adherir a las escrituras los sellos de rentas internas que ordena el arancel notarial. Estas faltas son graves e implican una incapacidad manifiesta en el descargo de la función notarial que no se sanciona con la mera separación del ejercicio del notariado.
Se han brindado al abogado señor Platón amplias oportunidades para corregir las fallas apuntadas. Su actitud displicente ante los requerimientos del Director de Inspección de Notarías y nuestra resolución de 27 de mayo acusan, además, descortesías que no se ajustan a las normas *275de corrección que deben regir la conducta de toda persona, y en particular de un miembro de la profesión jurídica.

Por los razonamientos expresados, se decretará la suspen-sión del querellado Jaime S. Platón del ejercicio de la abo-gacía, de lo cual se notificará al Secretario de Estado, al Colegio de Abogados, y ala Dirección de la Administración de los Tribunales, y se ordenará que se proceda al cobro de los derechos notariales no cancelados con cargo a la fianza prestada por dicho querellado para el ejercicio del nota-riado.